DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/29/20 has been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “mirror MOSFET pairs” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3 and 4 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Lam et al. (US 2005/0264271 A1).
           Lam et al. disclose a single inductor multiple input multiple output switching converter and method in use in Figs. 1-8.

In regard to claim 3. A DC-DC converter (Fig. 8, 80) having an electrical coil (L) alternately connected to a DC voltage source and subsequently or additionally 1, I/O2); a plurality of outputs (I/O3, I/O4); a plurality of input switches (S1A, S2A); a plurality of output switches (S3B, S4B); two system switches (SGA, SGB); and a buck-boost controller (Fig. 1, 12) connecting said output switches to said input switches, said buck-boost controller having switching units coupling said inputs and said outputs for time control (see paragraphs 18-20 and 30-36).

In regard to claim 4. The DC-DC converter according to claim 3, wherein said switching units contain mirrored MOSFET pairs to ensure bidirectional switching (see paragraph 25) which states the switches can be MOSFET type).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Examiner has cited particular columns, line numbers and/or paragraphs in thereferences applied to the claims above for the convenience of the applicant. Althoughthe specified citations are representative of the teachings of the art and are applied tospecific limitations within the individual claim(s), other passages and figures may applyas well. 
Additionally, in the event that other prior art is provided and made of record by theExaminer, as being relevant or pertinent to applicant's disclosure but not relied upon.The references are provided for the convenience of the applicant. The Examinerrequest that the references be considered in any subsequent amendments, as they are
It is respectfully requested from the applicant in preparing amendments or responses, to fully consider the references in their entirety as potentially teaching all or part of theclaimed invention, as well as the context of the passage as taught by the prior art and/ordisclosed by the Examiner. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied upon inorder to ensure proper interpretation of the newly added limitations and toverify/ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077.  The examiner can normally be reached on 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ADOLF D BERHANE/Primary Examiner, Art Unit 2838